DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 04/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
The applicant has also specified violet as the flower species in claim 22, camel milk in claim 39, and apricot kernel oil as the vegetable oil in claim 23 as the elected species.
Claims 20-25 are withdrawn from consideration.
Claims 26-39 are being examined on the merits.


Claim Objections
Claims 26, 31-32, 34-28 are objected to because of the following informalities:  The use of bullet points preceding portions of each claim is not proper formatting.   Appropriate correction is required.
s 27, 37 and 38 are objected to because of the following in formalities: the claims recite open “grinded”. The claims should recite the term ”ground”. Appropriate correction is required.
Claim 27-28 and 34 are objected to because of the following informalities:  Claims need to end with a period to mark the end of each claim.  Appropriate correction is required.
Claims 36-38 are objected to because of the following informalities:  These claims are each more than a single sentence and each claim can only be written as a single sentence   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The applicant appears to be claiming a product by process type of claim however it is unclear what steps are 
Claims 26 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant starts the claim off stating wherein the flower is “dipped”, with the 1st bullet point, and then the terminology changes to being “soaked”. It is unclear as to which verb the applicant is trying to convey. There is a conflict between “dipped” and “soaked”. “Dipped” would be reasonably interpreted as a short period of time while “soaked” implies a long period of time. Thus, it is unclear how long the flowers need to interact with the vineyard tears in order to meet the limitations of the claims.
Claims 30, 32 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation roses, and the claim also recites roses of Damascus which is the narrower statement of the range/limitation.

Claims 33 and 36-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the limitation “wherein the said vineyard tears comprise of the following elements:” and continues to list components that are either presumably included in the vineyard tears themselves or to be added to the composition, however it is unclear as to which the applicant is referring to. After looking into the specifications the extra components included in these claims are not described in such a way as to clarify the issue and thus the meets and bounds of the claims are indefinite. For the sake of compact prosecution, the phrase will be interpreted as meaning that the components listed are included and found within the vineyard tears.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 26-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. The claims recite vineyard tears, violets, apricot kernel oil, beeswax, and camel milk. These components are considered the judicial exception because vineyard tears are the organic substances that flows form the end of pruned vine shoots and is essentially an extract of the vine. Apricot kernel oil is an extract from the apricot kernels and extracts from plants contain the same naturally occurring components found within the plants, kernels, or vines. Beeswax is a natural wax made from honey bees and camel milk is a naturally made milk that camels produce all of which are produced and or found coming from nature and are considered the closest counterparts to each of the nature-based products. Violets are naturally occurring plants and plants are products of nature and so the closest counterparts are violets themselves.
Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant extracts are purified by removing unwanted material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the plant or kernel in an unseparated form, even when purified, which is chemically identical to 
The same is to be said for the secreted milk of a camel and the wax produced from honey bees which are being claimed in such a way where there has been nothing done to each of these nature-based products that would allow them any additional properties than what is found in nature.  
This judicial exceptions are not integrated into a practical application because claiming these components together and/or being first dipped or soaked in an extract of another, or claiming them in specific concentrations does impart any new feature, structural or functional limitation to the judicial exceptions. These are being claimed in such a way that the only limitation is combining the nature-based products together in certain concentrations and there is no specific practical application for any one component individually or together. Claiming theses nature-based components with an emulsifying agent also does not incorporate it into a practical application as the emulsifying agent can also be nature-based (ie. beeswax) and this limitation does not add any markedly different properties to the judicial exceptions.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because even though these nature-based 
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiko (JP2004002458A). 
Masahiko’s general disclosure is to a skin cosmetic which includes sap of tara vine and acts as a humectant (see abstract).
Masahiko teaches a moisturizer skin cosmetic (see 0001) comprising (sarnashi sap), sap that comes out of the cut when the vine of sarnashi is cut (see 0006). 
Masahiko also teaches different plant extracts rosemary extract, melissa extract, oxon extract, age extract, loquat leaf extract, hop extract “peony extract, sage extract, kina extract, chamomile extract, eucalyptus extract, perilla extract, ginkgo biloba extract, thyme extract, cardamom extract, caraway extract, nutmeg extract, mace extract, laurel extract, clove extract, 
Masahiko also teaches various fats and vegetable oils “soybean oil, linseed oil, tung oil, sesame oil, nutca oil, cottonseed oil, rapeseed oil, safflower oil, corn oil, olive oil, coconut oil, almond oil, castor oil, peanut oil, cacao oil, coconut oil, palm oil, palm Nuclear oil” (see 0034) that can be utilized in the composition. 
Masahiko also teaches different concentrations for the vine sap being at 5% and 40% (see 0044) and further teaches beeswax at 5.0 g in a working example and beeswax can act as a natural emulsifying agent.
Masahiko’s invention is based upon the Sarnashi vine and there are no recitation of grape seed polyphenols being claimed in the invention thus the invention would not include grape seed polyphenols.
Although Masahiko does not specifically teach dipping the flowers into the vine sap or soaking them into the vegetable oils and grinding them, the broadest reasonable interpretation of “flowers soaked in vineyard tears” can be the solid extraction of the aqueous components of the flower into the tears (a flower extract). The reference teaches the structural limitations of the instant invention, the sap of the cut vine (vineyard tears), flowers extract, and vegetable oil, all within a cosmetic composition and a product-by-processes patenability is determined based on the product itself. 
.

Claims 27-28 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiko (JP2004002458A), as applied to claims 26 above, and further in view of Gorousaku (JPH05255060A).
Masahiko teaches the vineyard tears, flowers and/or plants, and vegetable oil of the composition however does not specifically teach the flower being violets.
Gorousaku’s general disclosure is to a cosmetic composition for skin (see background of invention).
Gorousaku teaches wherein three color violets, either whole plant or flower extract or squeezed liquid is used in a cosmetic base for skin (see claim 1) and wherein “the squeezed liquid (raw juice) is obtained by slicing whole grass and flowers of fresh tricolor violet and by squeezing them and when applied directly to the skin as an external preparation, promotes blood circulation without damaging the skin and promotes metabolism of the skin” (see 0004).
Therefor it would be obvious to a person having ordinary skill in the art at the effective filing date to use the violets as taught by Gorousaku to the vine sap (vineyard tears) composition taught by Masahiko, because it can promote blood circulation and promote . 

Claims 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiko (JP2004002458A) and Gorousaku (JPH05255060A) as applied to claims 26-28 above, and further in view of Cosmeticobs (https://cosmeticobs.com/en/articles/ingredient-of-the-month-10/prunus-armeniaca-apricot-from-head-to-toe-1838) and Jenny Dean (https://www.jennydean.co.uk/some-interesting-dye-sources/).
The combined teachings of Masahiko and Gorousaku teaches the vineyard tears, flowers and/or plants, and vegetable oil of the composition and teaches wherein violets are used in a skin cosmetic for promoting skin metabolism and blood circulation. The combined teachings do not specifically teach the vegetable oil being apricot kernel oil or the dye components of claim 36. 
Cosmeticobs disclosure is to the uses of Prunus armeniaca (apricot).
Cosemeticobs teaches wherein apricot kernel is used in cosmetics for more than one reason (see 2nd paragraph, page 1) and teaches the oils have nourishing and emollient (which smoothens the skin and makes is supple) properties, thanks to their richness in fatty acids and also contain a high content of vitamins which helps with free radicals. Also this is the ingredient of choice for hydrating and ant-aging care and for making skin soft and reviving skin radiance (see 4th paragraph, page 1).
Jenny Dean’s disclosure is to different dye sources.
Salvia officinalis, which was used in mediaeval times for dying and the leaves give subtle shades of mustard yellow/brown and iron modifier gives attractive tones of deep mossy green and that you can use the sage by cutting back some of the bushes which grow rampantly and teaches using some for dye and the rest for culinary purposes (see 1st paragraph). Jenny Dean also teaches using Prunus sp., as a dye for a variety of purposes (see paragraph 2, page 2).
The combined references do not specifically teach wherein the vineyard tears comprise the specific elements listed in claim 33 however the vine sap of the referenced prior art either alone or in combination with the apricot kernel oil and violet plant would appear to consist of the same elements as there appears to be no distinct disclosure of the instant invention as to a particular species of vine which may include or not include these elements. The applicant states where vineyard tears comprise of the following elements (see instant claim 33 or paragraph 3, page 4 of specs) and also states that “Vineyard tears” mean the substance that flows from the end of pruned vine shoots and the correspond to the resumption of activity of the root system of the vine (see instant page 2) and so it must be assumed that these same elements exist in the vine of the prior art as there has been no evidence reporting otherwise. 
Also the references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by 
 Therefor it would be obvious to a person having ordinary skill in the art at the effective filing date to use apricot kernel oil as taught by Cosmeticobs, as the vegetable oil in the combined teachings of Masahiko and Gorousaku, because apricot kernel oil contains fatty acids and vitamins which clear free radicals and because it is hydrating and leaves skin soft. It would further be obvious to utilize either Salvia officinalis or Prunus sp. as a dying agent as taught by Jenny Dean because theses have been around for centuries and are natural sources.  There would be a reasonable expectation of success in doing so because apricot kernel oil has been successfully utilized in skin cosmetics and its benefits are well documented and dyes which have been around for centuries and are from natural sources are less harmful and can be used in cosmetics.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiko (JP2004002458A), Gorousaku (JPH05255060A),  Cosmeticobs (https://cosmeticobs.com/en/articles/ingredient-of-the-month-10/prunus-armeniaca-apricot- as applied to claim26-38 above, and further in view of Kalejman (US20070154443A1).
The combined teachings of Masahiko, Gorousaku, and Cosmeticobs’ teaches the vineyard tears, violets, and apricot kernel oil of the composition but does not specifically teach the camel milk in claim 39.
Kalejman’s general disclosure is to a cosmetic composition comprising camel milk or components thereof (see abstract).
Kalejman teaches wherein camel milk provides nutrition, elements and comprises cell stimulatory and anti-microbial factors and minerals which can be utilized in cosmetic compositions (see 0009-0010) and further teaches wherein it has skin moistening effects (see 0035). 
Therefor it would have been obvious to a person having ordinary skill in the art at the effective filing date to utilize camel milk as taught by Kalejman to the cosmetic composition which contains vineyard tears, apricot kernel oil and violets as taught by Masahiko, Gorousaku, and Cosmeticobs’, because camel milk contains nutrients, minerals and anti-microbial factors and also acts as a moisturizer. There would be a reasonable expectation of success in arriving at the instant invention because each of the components claimed are described in the prior art as being beneficial to include in cosmetic compositions for the skin and combining prior known cosmetic components into a single skin cosmetic composition is prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655      


/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655